DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 and 10-12 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 29, 2020.
 	Contrary to applicant’s arguments, the specification clearly discloses the language of claim 8 as being directed to the non-elected first embodiment (specification paragraph 0025: “According to a first embodiment relating to the material of the hoop reinforcers, the hoop reinforcers comprise a textile material such as an aromatic polyamide or aramid, an aliphatic polyamide or nylon, a polyester such as a polyethylene terephthalate (PET), a polyethylene naphthenate (PEN), a polyketone or a textile material comprising cellulose fibres such as rayon or lyocell. Hoop reinforcers made of textile material offer the advantages of lightness of weight and ability to withstand moisture.”) and the language of claim 9 as being directed to the elected second embodiment (specification paragraph 0026: “According to a second embodiment relating to the material of the hoop reinforcers, the hoop reinforcers comprise a combination of at least two distinct textile materials. Hoop reinforcers comprising a combination of at least two distinct textile materials, also referred to as hybrid hoop reinforcers, have the particular feature of having a tensile curve, representing the tensile force applied to the reinforcer as a function of the elongation thereof, that may exhibit a relatively low first tensile elastic modulus at low elongations and a higher second tensile elastic modulus at high elongations, which is why such reinforcers are said to exhibit “bi-modulus” behaviour. The relatively low first tensile elastic modulus contributes to the robustness of manufacture of the tire. The higher second tensile elastic modulus provides a response to the need for the tire to have mechanical strength in service.”) - in other words, the first embodiment hoop reinforcers do not comprise more than one distinct textile material because otherwise they would be second embodiment hoop reinforcers. Note that
Claims are definitions or descriptions of inventions. Claims themselves are never species. The scope of a claim may be limited to a single disclosed embodiment (i.e., a single species, and thus be designated a specific species claim). Alternatively, a claim may encompass two or more of the disclosed embodiments (and thus be designated a generic or genus claim).
Species always refer to the different embodiments of the invention.
(MPEP 806.04(e)).
 	The requirement is still deemed proper and is therefore made FINAL.
Applicant has now clarified that applicant did not intend to limit the at least two textile materials in the second embodiment and therefore the species election requirement in the Office action mailed May 4, 2022 is hereby WITHDRAWN.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the portion extending radially between axial straight lines positioned respectively at radial distances of 3H/8 and of H/8 away from the radially outermost point of the tread (H defined in the specification as the radial height of the tire between the radially outermost point of the tread and the straight line passing through the radially innermost points of the beads, with the tire mounted on its rim) (specification paragraphs 0003 and 0017) must be shown (such as by text in a block diagram in an added figure) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1 line 17, to clarify that the part of the sidewalls required to have the same carcass reinforcer angle AC1 at least equal to 85° is the recited portion between 3H/8 and H/8 (specification paragraph 0017), applicant should change “at least partially in the sidewalls in a portion extending radially between axial straight” to -- in the sidewalls throughout a portion extending radially between axial straight -- .
 	In claim 1 line 28, to provide proper antecedent basis, “carcass reinforcers” should be changed to -- the carcass reinforcers -- .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 2 537 686 A1 cited by applicant (equivalent to US Patent Application Publication 2012/0305158 A1 cited by applicant) in view of Lugli et al. (2,930,425), Travers (3,327,753), Boileau (4,286,645), and Pneumatic Tire.
 	These references are combined for the same reasons as set forth in paragraph 19 of the Office action mailed September 24, 2021. Contrary to applicant’s arguments the claims are not yet limited to the part of the sidewalls required to have the same carcass reinforcer angle AC1 at least equal to 85° being all of the portion between 3H/8 and H/8 as noted in paragraph 6 above (but if so limited would receive favorable consideration), and Lugli et al., Travers, and Boileau have been cited to show that it is well known in tires to provide the claimed smaller AC2 angle to obtain triangulation and the references clearly depict the extent of angle AC1 to be at least partially in the recited portion (Lugli et al. embodiment of Figures 6-7, Travers embodiment of Figures 1-2 with the variants of Figures 7-8 and 17-18, Boileau embodiment of Figures 2-3). See MPEP 2125:
“When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).”

 “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.) “
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., only one working layer in the tire: although the recited working reinforcement comprises a single working layer, the tire “comprises” a crown reinforcement constituted by the recited working reinforcement and hoop reinforcement, which results in the claims as currently drafted not excluding an additional working reinforcement and thus not being limited to only one working layer in the tire, and passenger car tire: the claims as currently drafted merely recite the intended use of a tire “for a passenger vehicle” which does not limit the claimed tire structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Applicant’s arguments concerning unexpected results are not persuasive because a) the data in the specification do not constitute a convincing showing of unexpected results at least because the data are not commensurate in scope with the scope of the claimed invention (see for example the paragraph above) and are not unexpected in view of the prior art of record and b) attorney arguments cannot take the place of evidence in the record (MPEP 716.01-716.02).
 	Applicant’s remaining arguments have been addressed in the English translation of the Written Opinion of the International Searching Authority (PCT/ISA/237 filed in this application October 13, 2017.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 2 537 686 A1 cited by applicant (equivalent to US Patent Application Publication 2012/0305158 A1 cited by applicant) in view of Lugli et al. (2,930,425), Travers (3,327,753), Boileau (4,286,645), and Pneumatic Tire as applied to claims 1-5 above, and further in view of Shepherd et al. (4,155,394).
 	Shepherd et al. is added for the same reasons as set forth in paragraph 20 of the Office action mailed September 24, 2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            September 10, 2022